Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayberry et al. (U.S. 2015/0082585).
As for Claim 1, Mayberry discloses a fastening apparatus, comprising:
a body (14 in combination with member 16);
a fastener (12) movably disposed at the body (se Fig. 11); and
a resilient component (13) disposed at the body;
wherein the body has a receiving region for receiving the fastener and the resilient component (central region of 14 between teeth 45 that house the body of 12), a whole width of the fastener (width of 12) is less than a whole width of the receiving region (width of the receiving region receives the fastener 12 and therefore the width of 12 is less the width of the receiving region of 14), the resilient component having an end abutting against the body (spring distal end arm of 13 abuts against 16) and another end abutting against the fastener (other spring distal end arm of 13 abuts against inside portion 
3.    The fastening apparatus of claim 1, wherein the body has a connecting portion (48) for connecting the body to the first object.
4.    The fastening apparatus of claim 1, wherein the fastener has a fastening portion (26) and pivotal connection portion (24 in combination with 15), the fastening portion extending out of the body (see Fig. 11), allowing the pivotal connection portion and the body to be movably coupled together.
5.    The fastening apparatus of claim 4, wherein the fastening portion has a guiding surface and an abutting surface and is arcuate or bent (top and bottom surfaces of 26).
6.    The fastening apparatus of claim 5, wherein the resilient component fits around the pivotal connection portion (spring 13 fits around member 15).
7. The fastening apparatus of claim 1, wherein the resilient component is a torsional spring, or the resilient component is integrally formed with the fastener or the body (see Fig. 3).
8.    The fastening apparatus of claim 3, wherein the connecting portion has a material admitting space (triangular space defined by 48) for admitting a material of the first object such that the connecting portion and the first object are coupled together (see Figs. 1-3).
9.    The fastening apparatus of claim 1, wherein the fastening apparatus is disposed at a carrier, the carrier being a cord or a tray or having a lid (no patentable weight given, claim disclosed to fastening apparatus not a carrier, the carrier being a cord or a tray or having a lid, and Applicant fails to positively recite the combination).
10.    The fastening apparatus of claim 1, wherein the resilient component is implemented as a combination of an elastomer and a pusher (arms of 13 are pushers).

12.    The fastening apparatus of claim 11, wherein the fastener has a limiting portion (64) for limiting a position of the pusher, thereby causing the fastener to stay at a pushed position or causing the pusher to stay at a pushed position.
13.    The fastening apparatus of claim 12, wherein the engaging portion is columnar, threaded, externally engaging or internally engaging (see Figs. 1-7).
14.    The fastening apparatus of claim 13, wherein the limiting portion is concave, convex, columnar, planar, layered, arcuate or curved, or the pusher is concave, convex, columnar, planar, layered, arcuate or curved (see Figs. 6-7).
15.    The fastening apparatus of claim 1, wherein the fastener in rotation abuts against, or is abutted against by, the resilient component and thus normally or temporarily tends to be upright or tends to protrude upright or tends to he laterally or tends to protrude laterally (see Figs. 6-7).
16.    The fastening apparatus of claim 1, wherein the fastener has an operating portion (28) for controlling the fastener to rotate or move.
17.    The fastening apparatus of claim 3, wherein the body has a stamping surface (top surface of 14) to be pressed under an applied force to sink the connecting portion into the first object, so as to effect connection.
18.    The fastening apparatus of claim 3, wherein the body has higher rigidity (rigid body of 14) than the first object, whereas the connecting portion of the body has a squeezing portion (surface of 48) and a material admitting space (space defined by 48), and the squeezing portion squeezes a material of the first object such that the material enters or flows into the material admitting space (no patentable 
19.    The fastening apparatus of claim 18, wherein the stamping surface flanks the fastener, lies outside the fastener, lies above the body, or surrounds the body (see Figs. 11-13).
20.    The fastening apparatus of claim 1, wherein the fastener has a limiting portion (64) such that the limiting portion and the resilient component limit a position of the fastener, or the limiting portion determines a position which the fastener stays at.
21.    The fastening apparatus of claim 20, wherein the limiting portion is concave, convex, columnar, planar, layered, arcuate or curved (see Figs. 6-7).
22.    A fastening method for a fastening apparatus, requiring the fastening apparatus of claim 1 and a second object (8), comprising moving the second object downward into a fastening range of the fastener and then allowing the fastener resiliently protruded to engage with the second object or allowing the fastener inserted to move upward and thus disengage with the second object (see para [0048-0053]).
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Applicant contends that Mayberry fails to teach each and every element amended in claim 1, Examiner respectfully disagrees and disclosed Mayberry teaching the resilient component allows the fastener to be protruded from the receiving region of the body to engage with an object in the rejection provided herein.  The conditional language of Mayberry disclosing either amended element is disclosed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert Sandy/Primary Examiner, Art Unit 3677